Citation Nr: 0806771	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-30 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Evaluation of bilateral plantar fasciitis, rated 10 
percent disabling.

3.  Evaluation of impingement syndrome of the right shoulder, 
rated 10 percent disabling.

4.  Evaluation of carpal tunnel syndrome, right, rated 
noncompensable.

5.  Evaluation of carpal tunnel syndrome, left, rated 
noncompensable.

6.  Evaluation of bilateral recurrent otitis, rated 
noncompensable.

7.  Evaluation of recurrent psoriasis, rated noncompensable.

8.  Evaluation of degenerative disc disease of the cervical 
spine, rated noncompensable.

9.  Evaluation of subdermal sebaceous cysts of the scalp, 
rated noncompensable.

10.  Evaluation of varicose veins of the right lower 
extremity, rated noncompensable.

11.  Evaluation of varicose veins of the left lower 
extremity, rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the veteran perfected an appeal of the 
issue of entitlement to service connection for a low back 
disorder.  This claim was granted in February 2006.





FINDINGS OF FACT

1.  The veteran does not have chronic residuals as a result 
of hepatitis B which can be related to his period of service.

2.  The veteran's bilateral plantar fasciitis is 
characterized by no more than moderate symptoms, including 
complaints of pain and stiffness with walking or standing and 
no symptoms at rest, with no evidence of abnormal weight 
bearing.

3.  The veteran's impingement syndrome of the right shoulder 
is characterized by painful motion, x-ray evidence of 
arthritis, and abduction limited to 160 degrees with 
otherwise normal motion.

4.  The veteran's carpal tunnel syndrome of the left and 
right wrists is characterized by complaints of numbness and 
tingling and a normal median nerve conduction study.

5.  The veteran's bilateral recurrent otitis is characterized 
by complaints of pain and itching, with evidence of dry and 
slightly eczemous auditory canals, with the use of ear drops 
to relieve symptoms.

6.  There is no active disease of the veteran's psoriasis.

7.  The veteran's degenerative disc disease of the cervical 
spine is manifested by painful motion, with full range of 
motion of his cervical spine, with no localized tenderness, 
muscle spasm, or guarding, and no incapacitating episodes of 
his degenerative disc disease in the previous twelve-month 
period.

8.  The veteran's subdermal sebaceous cysts of the scalp 
measure less than six square inches.

9.  The veteran's varicose veins of the left and right legs 
are asymptomatic.


CONCLUSIONS OF LAW

1.  Chronic hepatitis B residuals were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(b) (2007).

2.  The criteria for a rating in excess of 10 percent for 
bilateral plantar fasciitis are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5299-5276 (2007).

3.  The criteria for a rating in excess of 10 percent for 
impingement syndrome of the right shoulder are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201-5024 
(2007).

4.  The criteria for a compensable evaluation for carpal 
tunnel syndrome, right, are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8515 (2007).

5.  The criteria for a compensable evaluation for carpal 
tunnel syndrome, left, are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8515 (2007).

6.  The criteria for a compensable evaluation for bilateral 
recurrent otitis are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.87, Diagnostic 
Code 6210 (2007).

7.  The criteria for a compensable evaluation for recurrent 
psoriasis are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 
7806 (2007).

8.  The criteria for a 10 percent evaluation for degenerative 
disc disease of the cervical spine are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5242 (2007).

9.  The criteria for a compensable evaluation for subdermal 
sebaceous cysts of the scalp are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7800-7819 (2007).

10.  The criteria for a compensable evaluation for varicose 
veins of the right lower extremity are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (2007).

11.  The criteria for a compensable evaluation for varicose 
veins of the left lower extremity are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims were received in 
October and November 2004, after the enactment of the VCAA.

Letters dated in October and November 2004 told the veteran 
that VA would make reasonable efforts to obtain evidence 
necessary to support his claims.  He was informed that he was 
required to provide sufficient information to allow VA to 
obtain records.  He was asked to identify any VA or private 
medical treatment.  The various types of evidence that might 
support his claims were listed.  The letters outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was asked to submit evidence 
related to his claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claims for increased evaluations.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Hepatitis B

The veteran has contended that he incurred hepatitis B in 
service, and this disorder should be service-connected.

The service medical records show that in September 1998, he 
tested positive for hepatitis B.

In November 2004, the veteran underwent VA examination.  He 
indicated that he was diagnosed with hepatitis B six years 
ago when he attempted to donate blood.  It did not affect his 
overall body weight or general health.  He had no abdominal 
pain and no symptoms associated with hepatitis B.  He had 
undergone no treatment.  The examiner noted that the 
veteran's hepatitis panel was pending.  He had a previous 
history of this disorder having been diagnosed.  It was not 
active.  Therefore, the diagnosis was hepatitis B, positive, 
no active disease.

A subsequent November 2004 addendum to the previous VA 
examination indicates the veteran's hepatitis panel results 
were all nonreactive.  The diagnosis was no hepatitis.

Upon careful review of the evidence of record, the Board 
finds that service connection for hepatitis B has not been 
established.  While the veteran tested positive for hepatitis 
B, he never received treatment, nor does he currently suffer 
from any chronic residual disability as a result of that 
condition.  This finding is supported by the silence of the 
post-service treatment records; there is absolutely no 
reference to any chronic residuals of hepatitis B, and the 
hepatitis panel administered in November 2004 was entirely 
negative.  As a consequence, the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis B.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).
Plantar Fasciitis

The veteran's plantar fasciitis is currently rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5276 (2007).  The veteran's specific disability is 
not listed on the Rating Schedule, and the RO assigned 
Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded by the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2007).  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71a, Diagnostic Code 5276, flatfoot.

Under Diagnostic Code 5276, acquired flatfoot is rated 10 
percent when moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 20 percent rating is assigned for unilateral, 
severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.

The veteran underwent VA examination in November 2004.  He 
stated he was diagnosed with bilateral plantar fasciitis 
eight years ago.  He had no symptoms at rest.  He reported 
pain and stiffness associated with standing or walking.  The 
veteran had difficulty walking, especially in the morning.  
On examination, his gait was normal.  The feet showed no sign 
of abnormal weight bearing.  X-ray of the left foot was 
normal.  X-ray of the right foot revealed a small calcaneal 
heel spur.  Otherwise, it was normal.  The diagnosis was 
bilateral plantar fasciitis.

In a March 2005 written statement, the veteran indicated that 
the VA examination did not take into account how his feet 
were during his normal daily life.  He had continuous pain 
after prolonged standing and walking, both of which were 
required on a daily basis in his occupation.

In January 2006, the veteran underwent VA examination.  He 
had pain in the soles of his feet on a daily basis.  Half the 
time, when he woke up in the morning, he had pain in the 
soles of both feet that radiated to the posterior aspect of 
both legs and halfway up his calves.  He walked off the 
symptoms, and they cleared within four hours.  He wore arch 
supports on a regular basis, which helped.  The veteran never 
noted swelling or inflammation in his feet or calves.  The 
symptoms did not disable or incapacitate him at any time.  On 
examination, there was no tenderness of the feet.  There was 
no swelling or inflammation.  His arches and Achilles tendon 
angle were well maintained with and without weight bearing.  
There were no signs of abnormal weight bearing.  The examiner 
noted that the veteran historically had bilateral plantar 
fasciitis diagnosed in his medical records.  At this time, 
however, the examiner found no evidence to support the 
diagnosis of bilateral plantar fasciitis.  The veteran's 
symptoms were purely subjective.

Having reviewed the evidence of record, the Board concludes 
that an evaluation in excess of 10 percent for bilateral 
plantar fasciitis is not warranted.  The only symptoms 
associated with the veteran's disability are subjective 
complaints of pain and stiffness.  No symptoms were observed 
on examination in January 2006.  In November 2004, an x-ray 
showed a heel spur on the right.  Otherwise, the veteran's 
feet were normal on examination.  Therefore, the Board 
concludes that an increased rating for the veteran's plantar 
fasciitis is not warranted because he does not demonstrated 
that his disability is severe with objective evidence of 
marked deformity, pain on manipulation, or characteristic 
callosities.  The veteran has demonstrated none of these 
characteristics associated with an increased evaluation for 
this disability.

In addition, the Board finds that an increased evaluation is 
not warranted under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007), because, as indicated above, the 
veteran's plantar fasciitis has not been shown to be more 
than a moderate disability.  Indeed, the January 2006 VA 
examiner determined that the veteran's feet did not even meet 
the criteria necessary for a diagnosis of plantar fasciitis, 
since his only symptoms were subjective complaints of pain 
and stiffness.

As the evidence preponderates against the claim of 
entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
Gilbert v. Derwinski, supra.

Right Shoulder

The veteran's impingement syndrome of the right shoulder is 
rated 10 percent disabling under the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5201-5024 (2007).

The current evaluation contemplates arthritis with painful 
motion.  38 C.F.R. § 4.59 (2007).  In order to warrant a 
higher evaluation, the evidence must approximate the 
functional equivalent of limitation of motion of the right 
arm to the shoulder level.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5024 indicates that tenosynovitis should be 
rated based on limitation of motion of the affected part, as 
arthritis.  Diagnostic Code 5201 indicates that, for the 
major arm, a 20 percent disability rating is assigned when 
motion of the arm is limited to shoulder level.

In November 2004, the veteran underwent VA examination.  He 
indicated he had right shoulder problems for twenty years.  
He stated that he fell in 1987 and sustained a dislocation.  
Since then, he had pain on a constant basis.  It increased 
with activity such as exercising.  He had difficulty working 
overhead.  He has missed days of work due to this disability.  
The examiner noted the veteran was right hand dominant.  He 
had normal range of motion of the right shoulder.  It was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was a positive impingement sign on the 
right shoulder.  X-rays revealed normal articulation surface 
of the humeral head and glenoid fossa, no arthritis changes, 
and no fractures or lesions.  It was a normal x-ray of the 
right shoulder.  The diagnosis was impingement syndrome of 
the right shoulder.

In a March 2005 written statement, the veteran indicated that 
his work as an engineer required him to perform work 
overhead, which aggravated this disability.  He took 
medication and performed physical therapy daily to alleviate 
the pain.

In January 2006, the veteran underwent VA examination.  He 
complained of right shoulder pain 90 percent of the time.  It 
was worse with overhead work.  He believed he continued to 
strain the right shoulder during his work as an electrician.  
The veteran could not throw a ball.  While at total rest, the 
pain was virtually absent.  On examination, there is some 
limitation of motion of the right shoulder.  He can actively 
flex from 0 to 180 degrees without pain.  He could abduct 
from 0 to 160 degrees, at which point he has pain and can go 
no further.  Internal and external rotation was normal 
without pain.  There was some faint tenderness in the right 
acromioclavicular junction.  There was no inflammation or 
swelling.  The veteran had some evidence of impingement of 
the right shoulder with limitation of motion, particularly in 
abduction.  X-rays showed mild acromioclavicular 
osteoarthritis without evidence of acute fracture or 
dislocation.

The current evaluation contemplated periarticular pathology 
productive of painful motion.  In order to warrant a higher 
evaluation, there must be the functional equivalent of motion 
limited at shoulder level due to such factors as pain, pain 
on motion, fatigability, incoordination, and lack of 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  Although he has reported difficulty working 
overhead, such statements, even if true, do not establish 
that his functional use is limited to shoulder level.  
Indeed, the veteran demonstrated normal range of motion of 
the right shoulder, with the exception of only being able to 
abduct to 160 during the January 2006 VA examination.  Normal 
abduction of the shoulder is to 180 degrees.  38 C.F.R. § 
4.71, Plate I (2007).  Therefore, even taking into account 
the veteran's complaints of pain on motion, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5201.  Stated differently, the veteran's remaining functional 
use is better than limitation at shoulder level.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, supra.

Additionally, the veteran has not demonstrated any evidence 
of ankylosis of the scapulohumeral articulation; malunion, 
nonunion or recurrent dislocation of the humerus; or 
malunion, nonunion, or dislocation of the clavicle.  
Therefore, his disability cannot be evaluated under any other 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203 (2007).

As the evidence preponderates against the claim of 
entitlement to an evaluation in excess of 10 percent for 
impingement syndrome of the right shoulder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  Gilbert v. Derwinski, supra.


Carpal Tunnel Syndrome

The veteran's right and left carpal tunnel syndrome is rated 
noncompensable under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2007).  Under Diagnostic Code 8515, 
mild, incomplete paralysis of the median nerve is rated 10 
percent disabling for both the major and minor arm.  
38 C.F.R. § 4.124a indicates that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis.

The veteran underwent VA examination in November 2004.  He 
indicated that for nine months, he had intermittent numbness 
and pain in his fingers.  The pain woke him at night.  He 
also had dull pain during the day.  He had difficulty 
twisting his wrists.  On examination, range of motion of both 
wrists was normal and not affected by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was 
sensory neuropathy of the wrists.  The veteran had a positive 
Phalen sign bilaterally and negative Tinel sign bilaterally.  
This was consistent with carpal tunnel syndrome.  X-rays of 
the wrists were normal.  The diagnosis was bilateral carpal 
tunnel syndrome.

A December 2004 nerve study conducted because the veteran 
complained of bilateral hand numbness revealed normal median 
conduction and abnormal ulnar nerve entrapment.

In a March 2005 written statement, the veteran indicated that 
his carpal tunnel syndrome caused him to have pain, 
stiffness, and numbness, which affected his ability to work 
as an electrician.

In May 2005, the veteran underwent VA examination.  The 
fourth and fifth fingers of his hands tingled and had 
numbness daily.  A previous study showed abnormal bilateral 
ulnar nerve entrapment.  Massage and movement helped the 
symptoms.  On examination, sensation was intact to light 
touch and pinprick throughout all dermatomes of the upper 
extremities bilaterally.  He had a negative Tinel's sign.  
The veteran noted no numbness or tingling during the 
examination and had no pain in any muscle groups or joints 
with any motion.

In January 2006, the veteran underwent VA examination.  He 
complained of pain on the dorsum of both hands, extending up 
through the dorsum of the wrists bilaterally.  He also noted 
intermittent numbness involving the fourth and fifth fingers 
of each hand, as well as along the hypothenar imminence.  
With a lot of activity, the pain became worse.  The examiner 
noted that the December 2004 nerve conduction study supported 
the diagnosis of bilateral cubital tunnel syndrome but not 
carpal tunnel syndrome.  EMGs of the right and left hand were 
normal.  On sensory examination, the examiner found no 
sensory deficits in the upper extremities, including the 
forearms and hands.  The veteran did have a positive Tinel's 
sign over the right ulnar nerve at the elbow and the right 
medial nerve at the wrist.  There was a very faint positive 
Tinel's sign in the similar nerves of the left upper 
extremity.  Sensory examination was otherwise normal.

The examiner indicated the veteran did not have diagnosed 
bilateral carpal tunnel syndrome.  Nerve conduction studies 
in December 2004 ruled out this diagnosis.  He had some faint 
Tinel's sign at the right elbow that suggested possible early 
cubital tunnel.  The veteran did have bilateral cubital 
tunnel syndrome, which was diagnosed in December 2004.

Based on the evidence, the Board finds that a compensable 
evaluation is not warranted for the veteran's service-
connected carpal tunnel syndrome of the right and left 
wrists.  Specifically, nerve conduction studies show he does 
not demonstrate the symptoms associated with carpal tunnel 
syndrome.  While the studies show the veteran had abnormal 
ulnar nerve entrapment, service connection for this disorder 
was denied in July 2005, and this issue is not before the 
Board at this time.

The only evidence showing the veteran had carpal tunnel 
syndrome is the November 2004 VA examination, which showed 
sensory neuropathy of the wrists and that the veteran had a 
positive Phalen sign bilaterally and negative Tinel sign 
bilaterally.  However, this evidence shows the veteran does 
not have mild incomplete paralysis of the median nerve, such 
that a compensable evaluation would be warranted for either 
the right or left wrist.  Specifically, the veteran has no 
lost or impaired function.  In addition, as noted above, a 
nerve conduction study found the veteran's median nerves to 
be normal.

As the evidence preponderates against the claim of 
entitlement to a compensable evaluation for carpal tunnel 
syndrome of the right and left wrists, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
Gilbert v. Derwinski, supra.


Otitis

The veteran's otitis is rated noncompensable under the 
criteria of 38 C.F.R. § 4.87, Diagnostic Code 6210 (2007).  
Under that Diagnostic Code, chronic otitis externa is 
assigned a 10 percent rating for swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment.

In November 2004, the veteran underwent VA examination.  He 
complained of recurrent problems with his ears.  They would 
itch, get moist or drain, and sometimes hurt.  Ear drops seem 
to relieve the symptoms.  On examination, the right and left 
auricles were within normal limits.  There was no hearing 
loss.  His ear canal looked a little dry and slightly 
eczematous.  Otherwise, his ears looked clear and clean.  The 
diagnosis was chronic, recurrent external otitis, bilateral.  
The subjective factors were itching, weeping, and irritated 
ear canals.  The objective factors were canal skin irritation 
or inflammation that might flare from time to time.

In January 2006, the veteran underwent VA examination.  He 
complained of virtually constant symptoms.  He described pain 
and itching in both ears.  Intermittently, they were 
irrigated with antibiotic solutions.  Currently, the veteran 
complained of constant pain and itching.  The veteran never 
had any clear evidence of an infection in the ears.  There 
has been no draining from the ears and no obvious 
inflammation.  On examination, there was some slight scaling 
of the skin along the posterior portion of the right external 
auditory canal.  There was no evidence of inflammation and no 
tenderness or drainage.  The external auditory canal on the 
left side appeared normal.  There were no signs of infection.

Based on the record, the Board finds that a compensable 
evaluation for otitis externa is not warranted.  While the 
veteran complained of itching and pain in his ear canals, the 
evidence shows he did not require frequent or prolonged 
treatment for these symptoms.  The veteran indicated he used 
ear drops to relieve the symptoms.  However, the evidence 
shows this treatment was not frequent or prolonged.  
Examination revealed only dry and slightly eczematous 
auditory canals.  The veteran did not demonstrate swelling, 
scaling, or serous discharge such that a compensable 
evaluation is warranted.

As the evidence preponderates against the claim of 
entitlement to a compensable evaluation for bilateral 
recurrent otitis, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  Gilbert v. 
Derwinski, supra.


Psoriasis

The veteran's psoriasis is rated noncompensable under the 
criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  
Under that Diagnostic Code, dermatitis or eczema is rated 
noncompensable with less that five percent of the entire body 
or less than five percent of exposed areas affected, and; no 
more than topical therapy required during the past twelve-
month period.  A 10 percent rating is assigned with at least 
five percent, but less than 20 percent, of the entire body, 
or at least five percent but less than 20 percent of exposed 
areas affected, or; intermitted systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period.  Under Diagnostic Code 7816, the same 
criteria are used to meet a 10 percent rating for psoriasis.

The veteran underwent VA examination in November 2004.  He 
reported that he had a rash that appeared intermittently on 
both legs that had been diagnosed as psoriasis in the past 
with resulting itching, crusting, and shedding of the skin, 
with occasional ulcer formation.  It occurred yearly and 
lasted three weeks, occurring only on the legs.  He has not 
received any treatment for this disorder.  It was currently 
not present.  Because the disorder was not present, there was 
no pathology to render a diagnosis.

In his March 2005 written statement, the veteran indicated 
that his psoriasis affected both of his legs, which was more 
than five percent of his body.  It caused redness, swelling, 
and itching.

In January 2006, the veteran underwent VA examination.  He 
has been told he had psoriasis.  The skin problem only 
affected his lower extremities.  He developed a red rash with 
some blisters on both lower extremities below the knees about 
once a year.  It lasted for three weeks and cleared.  He 
never had any specific treatment for these symptoms.  There 
were no current symptoms.

Based on the evidence, the Board finds that a compensable 
rating is not warranted for the veteran's service-connected 
psoriasis.  The evidence of record shows the veteran 
demonstrated no symptoms associated with his psoriasis during 
examination.  In addition, the veteran has not submitted any 
treatment records showing objective observation of his 
psoriasis.  Furthermore, the veteran has stated that he never 
underwent any treatment for this disorder.

While the veteran believes that he has psoriasis that covers 
more than five percent of his body, the competent evidence of 
record shows no diagnosis or treatment for any skin disorder, 
including psoriasis.  While the veteran may competently 
report the symptoms that he experiences, his observations are 
unsupported and far less probative than the repeatedly normal 
examinations.

Therefore, as the evidence preponderates against the claim of 
entitlement to a compensable evaluation for psoriasis, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  Gilbert v. Derwinski, supra.

Cervical Spine

The veteran's degenerative disc disease of the cervical spine 
is rated noncompensable under the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is assigned for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine no greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Note 2 indicates that the 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.

In November 2004, the veteran underwent VA examination.  He 
complained of chronic, constant neck pain.  There was no 
radiation.  He had difficulty doing overhead work because of 
this disability.  On examination, range of motion of the 
cervical spine was normal.  It was not affected by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
There was no radiation of pain on movement, muscle spasm, or 
tenderness.  X-rays of the cervical spine were normal.

The veteran underwent VA examination in January 2006.  He 
complained of neck pain.  An MRI conducted in September 2004 
revealed minimal degenerative disc disease.  X-rays were 
normal.  On examination, the veteran had full range of motion 
of the cervical spine.  The posterior cervical muscles were 
not tight and not tender.  The examiner concluded that the 
veteran had some cervical spine strain, likely associated 
with his job.  He had very minimal degenerative disc disease 
but no limitation of motion of the neck, no muscle spasm, and 
no evidence to support cervical nerve root compromise.

Evaluating the evidence of record, the Board finds that the 
veteran is entitled to a 10 percent disability rating under 
38 C.F.R. § 4.59 (2007).  The veteran has a diagnosis of 
degenerative disc disease and has been shown to have painful 
motion of his cervical spine.  Thus, a rating is 10 percent 
is applicable here.

In order to warrant an even higher evaluation, the evidence 
must approximate the functional equivalent of flexion to 30 
degrees or less or the combined range of motion to 170 
degrees or less.  DeLuca v. Brown, supra.

The VA examinations show the veteran had full range of motion 
of his cervical spine.  In addition, his motion was not 
affected by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Therefore, an evaluation in excess of 10 
percent is not warranted for functional impairment.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, supra.  
Furthermore, the veteran demonstrated no muscle spasm, 
localized tenderness, or guarding of his cervical spine.

Because the veteran's disability has been shown to include 
disc disease, the Board must evaluate his disability under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  Under that Diagnostic Code, intervertebral disc 
syndrome warrants a 20 percent rating with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  Note 1 
indicates that for the purposes of evaluations under this 
code, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The evidence shows that the veteran was never prescribed bed 
rest by a physician and had no incapacitating episodes due to 
his degenerative disc disease in the past year.  Therefore, a 
rating in excess of 10 percent under this Diagnostic Code is 
not warranted.

Therefore, the Board concludes that the evidence is at least 
in equipoise as to whether the veteran's degenerative disc 
disease of the cervical spine warrants a 10 percent rating.  
Such evaluation is assigned.


Cysts of the Scalp

The veteran's cysts of the scalp are rated noncompensable 
under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7800-7819 (2007).  Under Diagnostic Code 7819, benign skin 
neoplasms are to be rated as disfigurement of the head, face, 
or neck, scars, or impairment of function.  Under Diagnostic 
Code 7800, disfigurement of the head, face, or neck is rated 
10 percent disabling with one characteristic of 
disfigurement.  Note 1 indicates there are eight 
characteristics of disfigurement, that include a scar five or 
more inches in length (13 or more centimeters), a scar at 
least one-quarter inch wide at the widest part (0.6 
centimeters), the surface contour of a scar elevated or 
depressed on palpation, a scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches, skin texture abnormal in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six square inches, and skin indurated and inflexible in an 
area exceeding six square inches.

In December 2004, the veteran underwent VA examination.  He 
noted a lump under the skin on the neck and scalp.  One of 
the lesions in his scalp was new.  There was no oozing, 
itching, or symptoms associated with these lesions.  He 
received no treatment for this disorder.  Examination of the 
neck revealed, on the left side, below the dermal layer, a 
palpable fingertip sized lesion consistent with a lymph node.  
It was mobile, not adherent to the skin, and there were super 
stains on the skin.  On the right side of the scalp, there 
was a 1.5 by 1.5 centimeter subdermal lesion consistent with 
a sebaceous cyst.  There was an additional lesion measuring 
0.6 by 0.6 centimeters, also consistent with a sebaceous 
cyst.  There was no exfoliation or crusting.  There was no 
tissue loss, induration, inflexibility, or hypo- or hyper-
pigmentation.  There was no evidence of systemic skin 
disease.  The diagnosis was two sebaceous cysts of the scalp.

The veteran underwent VA examination in January 2006.  He had 
a couple of subdermal cysts in his scalp on the right side.  
They are not painful and did not drain.  They were 
asymptomatic.  On examination, the veteran had two subdermal 
lesions on the right scalp.  They were subdermal sebaceous 
cysts.  One measured about the size of a nickel.  The other 
measured less than the size of a dime.  They were raised and 
freely moveable under the skin.  They were not tender and did 
not become inflamed.

Having reviewed the record, the Board has concluded that a 
compensable evaluation is not warranted for the veteran's 
cysts of the scalp.  While the veteran has clearly 
demonstrated he has two cysts of the scalp, as shown on 
examination, these do not constitute a characteristic of 
disfigurement, such that a compensable evaluation is 
warranted.  Specifically, while the veteran was shown to have 
skin texture that was abnormal, this abnormal skin texture 
does not cover an area exceeding six square inches.  His 
symptoms do not satisfy any of the other characteristics of 
disfigurement.

As the evidence preponderates against the claim of 
entitlement to a compensable evaluation for subdermal 
sebaceous cysts of the scalp, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
Gilbert v. Derwinski, supra.


Varicose Veins

The veteran's varicose veins of the left and right legs are 
rated noncompensable under the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).  Under that Diagnostic Code, 
asymptomatic palpable or visible varicose veins are rated 
noncompensable.  Intermittent edema of extremities or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremities or 
compression hosiery warrants a 10 percent evaluation.

In December 2004, the veteran underwent VA examination.  He 
indicated he had no symptoms associated with his varicose 
veins.  He received no treatment and had no functional 
impairment.  On examination, there were varicose veins 
located on the bilateral medial thighs.  There were no 
ulcerations, edema, or eczema.  The diagnosis was varicose 
veins on both thighs, which were asymptomatic.

In January 2006, the veteran underwent VA examination.  He 
had some bilateral, superficial varicose veins on the medial 
distal aspect of both thighs.  They have never been 
symptomatic.  On examination, the veteran had mild, 
superficial varicosities of both legs.  They were not tender, 
inflamed, or raised.

Based on the evidence, the Board finds that a compensable 
rating is not warranted for the veteran's varicose veins of 
the left and right legs.  The veteran has indicated that his 
varicose veins have never been symptomatic.  On examination, 
the veteran's varicose veins were asymptomatic.  Asymptomatic 
varicose veins are assigned a 0 percent rating and no more.  
The veteran has not demonstrated additional symptoms and has 
not contended that he ever experienced edema, aching, or 
fatigue in his legs as due to his varicose veins.

As the evidence preponderates against the claim of 
entitlement to a compensable evaluation for varicose veins of 
the left and right legs, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  Gilbert v. 
Derwinski, supra.


Fenderson

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is warranted 
for any of the veteran's disabilities.  However, the 
disabilities have not significantly changed and a uniform 
evaluation is warranted for each.





ORDER

Service connection for hepatitis B is denied.

An evaluation in excess of 10 percent for bilateral plantar 
fasciitis is denied.

An evaluation in excess of 10 percent for impingement 
syndrome of the right shoulder is denied.

A compensable evaluation for carpal tunnel syndrome, right, 
is denied.

A compensable evaluation for carpal tunnel syndrome, left, is 
denied.

A compensable evaluation for bilateral recurrent otitis is 
denied.

A compensable evaluation for recurrent psoriasis is denied.

A 10 percent evaluation for degenerative disc disease of the 
cervical spine is granted, subject to the laws and 
regulations governing the payment of VA benefits.

A compensable evaluation for subdermal sebaceous cysts of the 
scalp is denied.

A compensable evaluation for varicose veins of the right 
lower extremity is denied.

A compensable evaluation for varicose veins of the left lower 
extremity is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


